UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31311 PDF SOLUTIONS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 25-1701361 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 333 West San Carlos Street, Suite 700 San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 280-7900 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer R Accelerated filer £ Non-acceleratedfiler £ Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock as of August 1, 2011 was 28,008,973. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART IIOTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 INDEX TO EXHIBITS 33 2 PARTI— FINANCIAL INFORMATION Item 1. Financial Statements PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except par value) June 30, December 31, 2010 (*) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $254 in both 2011 and 2010 Prepaid expenses and other current assets Total current assets Non-current investments Property and equipment, net Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Accrued and other current liabilities Deferred revenues Billings in excess of recognized revenues Current portion of debt obligations 59 Total current liabilities Long-term income taxes payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity: Preferred stock, $0.00015 par value, 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.00015 par value, 70,000 shares authorized: shares issued 31,904 and 31,276, respectively; shares outstanding 28,008 and 27,603, respectively 4 4 Additional paid-in-capital Treasury stock at cost, 3,896 and 3,673 shares, respectively ) ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (*) Includes revisions to correct previously reported amounts (see Note 2) See accompanying Notes to Condensed Consolidated Financial Statements (unaudited). 3 PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2010(*) 2011(*) 2010(*) Revenues: Design-to-silicon-yield solutions $ Gainshare performance incentives Total revenues Costs of design-to-silicon-yield solutions: Direct costs of design-to-silicon-yield solutions Amortization of acquired technology Total costs of design-to-silicon-yield solutions Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of other acquired intangible assets 51 82 Restructuring charges (credits) Total operating expenses Income (loss) from operations ) Interest and other income (expense), net ) ) Incomebefore income taxes Income tax provision Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average common shares: Basic Diluted (*) Includes revisions to correct previously reported amounts (see Note 2) See accompanying Notes to Condensed Consolidated Financial Statements (unaudited). 4 PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, 2011(*) 2010(*) (In thousands) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Amortization of acquired intangible assets Deferred taxes ) — Purchases of treasury stock in connection with tax withholdings on restricted stock grants ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Accounts payable Accrued compensation and related benefits ) Accrued and other liabilities ) ) Deferred revenues ) 88 Billings in excess of recognized revenues ) Net cash provided by (used in) operating activities ) Investing activities: Purchases of property and equipment ) ) Net cash used in investingactivities ) ) Financing activities: Proceeds from exercise of stock options 50 Proceeds from employee stock purchase plan Purchases of treasury stock ) — Principal payments on debt obligations ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 91 ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ $ Interest $
